Formerly known as:Dryden Financial Services Fund PROSPECTUS January 29, 2010 (As Supplemented February 16, 2010) Prudential Financial Services Fund Prudential Financial Services Fund Class A: PFSAX Class C: PUFCX Class B: PUFBX Class Z: PFSZX FUND TYPE Sector Stock OBJECTIVE Long-term capital appreciation As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 8 MANAGEMENT OF THE FUND 9 BUYING AND SELLING FUND SHARES 9 TAX INFORMATION 9 FINANCIAL INTERMEDIARY COMPENSATION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 12 OTHER INVESTMENTS AND STRATEGIES 16 INVESTMENT RISKS 21 HOW THE FUND IS MANAGED 21 BOARD OF DIRECTORS 21 MANAGER 22 INVESTMENT SUBADVISER 22 PORTFOLIO MANAGER 22 DISTRIBUTOR 23 DISCLOSURE OF PORTFOLIO HOLDINGS 24 FUND DISTRIBUTIONS AND TAX ISSUES 24 DISTRIBUTIONS 25 TAX ISSUES 26 IF YOU SELL OR EXCHANGE YOUR SHARES 28 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 28 HOW TO BUY SHARES 43 HOW TO SELL YOUR SHARES 47 HOW TO EXCHANGE YOUR SHARES 51 FINANCIAL HIGHLIGHTS 56 GLOSSARY SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is long-term capital appreciation. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 30 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 82. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None Redemption fee None None None None Exchange fee None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class Z Management fees .75 .75 .75 .75 + Distribution and service (12b-1) fees .30 1.00 1.00 None + Other expenses .51 .51 .51 .51 + Dividend Expense on Short Sales .08 .08 .08 .08 + Broker Fees and Expenses on Short Sales .02 .02 .02 .02 Total annual Fund operating expenses 1.66 2.36 2.36 1.36 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $709 $1,045 $1,403 $2,407 $709 $1,045 $1,403 $2,407 Class B 739 1,036 1,360 2,441 239 736 1,260 2,441 Class C 339 736 1,260 2,696 239 736 1,260 2,696 Class Z 138 431 745 1,635 138 431 745 1,635 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 109% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund seeks investments whose price will increase over time. The Fund normally invests at least 80% of its investable assets in equity and equity-related securities of companies within a specific group of industries. The term "investable assets" in this prospectus refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions. We refer to the group of industries in which the Fund concentrates as its "sector." The Fund buys securities of companies in the financial services sector, such as banks, savings and loan associations (and other thrifts), mortgage banking companies, finance companies, insurance companies, securities/brokerage firms, asset management companies, securities exchanges, leasing companies and consumer and industrial finance companies, and other companies that are primarily engaged in providing financial services. The Fund will invest in securities of issuers among a number of different countries throughout the world, one of which may be the United States. However, the Fund has no limit on the amount of assets that must be invested in each country. The Fund will provide 60 days' prior written notice to shareholders of a change in its non-fundamental policy of investing at least 80% of its investable assets in the type of investment suggested by its name While we make every effort to achieve the Fund's investment objective, we can't guarantee success. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not guaranteed to achieve its investment objective; is not a deposit with a bank; is not insured, endorsed or guaranteed by the Federal Deposit Insurance Corporation or any other government agency; and is subject to investment risks, including possible loss of your original investment. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments to the extent the Fund invests in debt instruments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
